Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 8 are allowed.
The following is a statement for the indication of allowable subject matter:
Applicant has persuasively argued that “[t]he art-recognized strategy for treatment of [light chain amyloidosis] AL is the reduction of serum levels of amyloidogenic LCs.  Thus, therapeutic agents that decrease causative toxic LC aggregation result in the improvement of peripheral organ function.”  In turn, Applicant further states that “the application correlates treatment of AL with the demonstrated mechanism of compound 147 selectively reducing secretion of amyloidogenic light chains…”


CORESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628